IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: B.M.J.P. A/K/A B.P., A MINOR       : No. 375 WAL 2019
                                          :
                                          :
PETITION OF: L.P., BIOLOGICAL             : Petition for Allowance of Appeal from
MOTHER                                    : the Order of the Superior Court


                                      ORDER



PER CURIAM

     AND NOW, this 15th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.